DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Patent Office has transferred this application to a different examiner.  Please direct any reply to this Office action to the examiner now identified on the cover sheet.
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 24 November 2020, Applicant amended claims 1, 11 and 28, cancelled claim 2, and added six new claims, i.e., claims 41-46.  Claims 3, 5, 7, 9, 16, 18, 24, 27, 29-36, and 38-40 were cancelled previously by Applicant.  Claims 1, 4, 6, 8, 10-15, 17, 19-23, 25, 26, 28, 37, and 41-46 are pending.
Restriction/Election
Referring to claim 1 (as recently amended), Applicant is alerted that cancer therapy-induced oral mucositis has been constructively elected as the species of oral lesion.  MPEP § 818.02.  
Status of the Rejections
Regarding the method claims, all rejections set forth in the previous Office action (25 August 2020) are withdrawn in view of Applicant’s narrowing amendment to claim 1.  The examiner notes that none of the previous claims (17 February 2020) was directed to oral mucositis induced by cancer therapy
Regarding the formulation (composition) claims, all rejections set forth in the previous Office action (25 August 2020) are withdrawn in view of Applicant’s narrowing amendment to claim 28.  The examiner notes that none of the previous formulation claims (17 February 2020) required a saline solution.  
All rejection set forth in this Office action are new and have been necessitated by Applicant’s claim amendments.  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 28, 37, 45, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinberg (US 6,409,992 B1).  
Kleinberg is directed to oral compositions comprising a zinc compound containing free available zinc and at least one stabilized or stable oxidation-reduction potential (Eh) raising compound distributed in an oral vehicle (column 1, lines 14-18; column 2, lines 7-9).
Kleinberg identifies methylene blue as a preferred Eh raising compound (column 6, lines 49-56; column 7, lines 1-2; column 8, lines 21-27; column 9, lines 36-37; column 15 at claim 6; column 16 at claim 14).  
Kleinberg discloses that embodiments of the invention include “oral compositions containing zinc chloride and methylene blue with or without sodium chloride” (column 8, lines 61-63 (emphasis added)) and can be in the form of aqueous liquid mouthwashes or mouth rinses flavoring agent such as peppermint oil, and spearmint oil” (column 9, lines 42-44 (emphasis added)).  A person having ordinary skill in the art — following a review of Kleinberg — would have readily envisaged an aqueous mouthwash (or mouth rinse) comprising zinc, methylene blue, sodium chloride, and a flavoring agent.  The examiner notes that water qualifies as a “pharmaceutically acceptable carrier” (claim 28) and the presence of sodium chloride in aqueous media satisfies the “saline solution” limitation now recited in claim 28.
In sum, claims 28 and 46 are anticipated by Kleinberg.
Regarding claim 37, a person having ordinary skill in the art would have readily envisaged storing a liquid mouthwash or mouth rinse in a container.
Regarding claim 45, Kleinberg discloses that the oral composition can further comprise a pH buffer (column 16 at claim 17), which qualifies as “an additive for stability” (claim 45).  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).   
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 10-15, 17, 19-23, 25, 26, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberg (US 6,409,992 B1), as applied above in the §102 rejection of claims 28, 37, 45 and 46, in view of Mehdipour (“A comparison between zinc sulfate and chlorhexidine gluconate mouthwashes in the prevention of chemotherapy-induced oral mucositis.” Daru: Journal of Faculty of Pharmacy, Tehran University of Medical Sciences 19.1 (2011): 71-73), Lalla (“MASCC/ISOO clinical practice guidelines for the management of mucositis secondary to cancer therapy.” Cancer 120.10 (2014): 1453-1461), and Dondas (“Repeated methylene blue administration produces analgesia in experimental pain.” The Journal of Headache and Pain 14.1 (2013): 1-1). 
Kleinberg is discussed above in the rejection of claims 28, 37, 45, and 46 under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
Kleinberg provides that the mouthwash or mouth rinse disclosed therein can be administered to treat oral malodor, gingivitis, and periodontitis (abstract).  However, Kleinberg is silent as to whether the mouthwash or mouth rinse can be used instead to treat oral mucositis induced by cancer therapy.  Consequently, Kleinberg does not satisfy claim 1 of the present application.  As explained below, the following three references compensate for this deficiency: Medhipour, Lalla, and Dondas.  
Mehdipour is directed to an evaluation of the effectiveness of zinc mouthwash on chemotherapy-
Medhipour teaches that “[o]ral mucositis is a condition characterized by damages to the epithelium of the oral cavity, pharynx, and gastrointestinal tract from chemical irritations, radiation therapy, or chemotherapy for a hematological malignancy” (page 71, left column).  
Medhipour teaches that “[a]mong medications with wound healing effects, zinc sulphate seems to be one of the promising agents in mucositis prevention” (page 71).
Medhipour concludes by teaching that “zinc sulfate was found to be beneficial in reducing the severity of chemotherapy-induced oral mucositis and might be indicated as a therapeutic option in cancerous patients under chemotherapy and/or radiotherapy” (page 73 (emphasis added)).
Lalla is directed to clinical practice guidelines for the management of mucositis secondary to cancer therapy (title/abstract).
Lalla teaches that “[m]ucositis refers to mucosal damage secondary to cancer therapy occurring in the oral cavity; pharyngeal, laryngeal, and esophageal regions; and other areas of the gastrointestinal tract” and “can be caused by chemotherapy and/or radiation therapy” (page 1454, left column).  Mucositis, Lalla continues, “occurs in approximately 20% to 40% of patients receiving conventional chemotherapy, 80% of patients receiving high-dose chemotherapy as conditioning for hematopoietic stem cell transplantation (HSCT), and nearly all patients receiving head and neck radiation therapy (H&NRT)” (page 1454, left column).
Lalla teaches that oral mucositis “is typically very painful, requiring opioid analgesics, and impairs nutritional intake and quality of life” (page 1454, left column (emphasis added)).  “Therefore,” Lalla teaches, “symptom management (such as pain control and nutritional support) continues to be an important part of any mucositis management strategy” (page 1459, left 
Dondas is directed to an investigation of the effects of methylene blue administration on pain (title).  
Dondas teaches that methylene blue “has analgesic effects on acute nociception as well as on the orofacial inflammatory pain” (conclusion).
Prior to the time of filing the present application, the teachings of Medhipour, Lalla and Dondas, in combination, would have motivated a person having ordinary skill in the art to administer the mouthwash/mouth rinse disclosed in Kleinberg to a patient suffering from oral mucositis caused by chemotherapy and/or radiotherapy.  The person having ordinary skill in the art would have made the foregoing modification with a reasonable expectation of success because zinc sulfate is an effective treatment for oral mucositis (Medhipour), oral mucositis is very painful (Lalla), and methylene blue has analgesic effects on acute nociception and orofacial inflammatory pain (Dondas).  The examiner notes that zinc sulfate is even identified in Kleinberg as a preferred zinc compound (column 3 at Table).  Therefore, claims 1, 4, 12, 13, 20-22, and 43-45 are prima facie obvious.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  
Regarding claims 6, 15, 17 and 19, the examiner notes that a <wherein> or <whereby> clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited.”  MPEP § 2111.04(I).  In further regard to claim 15, it is routine for a medical practitioner to evaluate the degree of pain a patient is experiencing when that patient is suffering from oral mucositis (or other medical condition) known to be very painful.  MPEP § 2141.03(I) (“‘A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.’”), quoting KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  
Regarding claims 8, 10 and 11, Kleinberg teaches that the concentration of methylene blue “may range from about 0.1% to about 3.0% by weight of the composition” (column 8, lines 33-36; column 15 at claims 2, 4, and 6).  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  Id.  
Regarding claims 14 and 23, Applicant is alerted that “‘[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  MPEP § 2144.05(II)(A), quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).  Medical practitioners would have been motivated to optimize the dosing instructions and the dosing frequency for the methylene blue/zinc mouth rinse to maximize relief to patients suffering from mucositis.
Regarding claims 25, 26 and 41, Lalla teaches that a morphine mouthwash may be effective to treat pain due to oral mucositis (page 1457, Table 4 at Recommendation #5; page 1458, left column).  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Conclusion
Claims 1, 4, 6, 8, 10-15, 17, 19-23, 25, 26, 28, 37, and 41-46 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
13 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611